TOYZAP.COM, INC.

2010 Code of Ethics for Financial Executives

The Financial Executive of Toyzap.com, Inc. (the “Company”) shall adhere to and
advocate the following principles and responsibilities governing their
professional and ethical conduct:

1. Act with honesty and integrity, avoiding actual or apparent conflicts of
interest in personal and professional relationships.

2. Provide information that is accurate, complete, objective, relevant, timely
and understandable.

3. Comply with rules and regulations of federal, state, provincial and local
governments, and other appropriate private and public regulatory agencies.

4. Act in good faith, responsibly, with due care, competence and diligence,
without misrepresenting material facts or allowing independent judgement to be
subordinated.

5. Respect the confidentiality of information acquired in the course of the
Financial Executive’s work except when authorized or otherwise legally obligated
to disclose. Confidential information acquired in the course of the Financial
Executive’s work will not be used for personal advantage.

6. Share knowledge and maintain skills important and relevant to the needs of
the Company.

7. Proactively promote ethical behavior as a responsible partner among peers in
the Financial Executive’s work environment.

8. Achieve responsible use of and control over all assets and resources employed
or entrusted to the Financial Executive.

CERTIFICATION

I certify that:

1. I have read and understand the Company’s Code of Ethics for Financial
Executives.

2. I will comply with the Code of Ethics for Financial Executives for as long as
I am a Financial Executive.

 

 

Financial Executive Date:  

 